ORDER Epstein, J. This claim is before the Court on the Claimants motion to transfer this matter to the small claims section of the Circuit Court of Cook County, for the reason that he has sued the wrong party and, instead of State personnel, intends to sue Cook County or some of its personnel. As this Court has previously held, we are unaware of any authority for transferring a claim from this Court to other courts. (See First Baptist Church of Lombard v. State, 47 Ill. Ct. Cl. 423.) Accordingly, it is hereby ordered: 1. Claimants motion to transfer is denied; 2. This claim is dismissed without prejudice.